Title: Account with Reuben Perry for Work on Barn at Monticello, 1 July 1813
From: Perry, Reuben
To: Jefferson, Thomas


          
            
              A Bill of work done for Thos Jefferson Esqr


            
            
              Sq. feet. In
              
              
              $.
              Cts
            
            
              127.
              57.
              6
              Framing
              @ 6/–
              127.
              57½
            
            
              19.
              60.
              
              Sheeting & shingling
              @ 10/6
              34.
              30
            
            
              16.
              62.
              
              Sheeting Shed
              @ 1/6
              4.
              15
            
            
              20.
              86.
              4
              planking
              @ 3/–
              10.
              43
            
            
              
              53
              
              Shingling hips say per foot
              @ 1/6
              13.
              25
            
            
              7.
              85.
              10
              flooring
              @ 6/–
              7.
              85½
            
            
              3.
              75
              
              flooring loft
              @ 6/–
              3.
              75
            
            
              
              
              
              making & hanging 5 Dble doors
              @ 12
              10.
              00
            
            
              
              78
              
              Barge board
              @ 2d
              1.
              56
            
            
              
              
              $
              212.
              87
            
            
              A Bill of Scantling
            
            
              
              Feet In
              $.
              Cts
            
            
              8 Sills
              16 feet long
              10 by 12 In
              469.4
              @ 6/–
              4.
              69
            
            
              6do
              26do
              10–12
              572.
              @ 6/–
              5.
              72
            
            
              2 plates
              37do
              10–4
              86.4
              @ 6/–
              .
              86
            
            
              1do
              24do
              9–4
              26.
              @ 6/–
              .
              26
            
            
              1 hip Joist
              24do
              9–4
              26.
              @ 6/–
              .
              26
            
            
              30 Joist
              16do
              10–wide
              400.
              @ 6/–
              4.
              00
            
            
              55 sleepers
              14do
              12–do
              770
              @ 6/–
              7.
              70
            
            
              15do
              12do
              12–
              180.
              @ 6/–
              1.
              80
            
            
              8 Sidepost
              7do
              10–
              46.8
              @ 6/–
              .
              46½
            
            
              62 Rafters
              16do
              3–5
              661.4
              @ 6/–
              6.
              61
            
            
              6 plank
              27do
              15wide
              202.6
              @ 6/–
              2.
              02½
            
            
              
              
              
              
              
              34.
              39
            
            
              Amt brought down
              212.
              87
            
            
              
              247.
              26
            
            
              add ⅓ for board
              82.
              42
            
            
              $
              329.
              68
            
            
              1st July 1813—


            
          
        